          Case 1:89-cr-00036-RCL Document 503 Filed 07/02/20 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

 v.                                                           Case No. 89-CR-36-RCL-1

 MICHAEL PALMER,

           Defendant.


                             MEMORANDUM OPINION & ORDER

                                         (FIRST STEP ACT)

         Defendant Michael Palmer seeks a reduced sentence pursuant to the First Step Act of

2018. Mot. for Reduced Sentence, ECF. No. 475. Palmer has served approximately thirty-one

years of a life sentence without the possibility of parole. The United States disputes that Palmer

is eligible for a reduced sentence under § 404 of the First Step Act and otherwise opposes his

motion. For the following reasons, Palmer’s motion will be denied.

I.       BACKGROUND

         This Court previously detailed the factual background of this case as the following:

      Mr. Palmer presided over a large-scale drug business which imported large amounts of
      cocaine from New York City and distributed it in Washington, D.C. in the late 1980s. At
      petitioner’s sentencing hearing, Judge Harold Greene observed that Mr. Palmer’s
      organization “created havoc and misery in their path” for several years[.] In addition to
      supplying “thousands of men, women and children with crack,” the organization
      possessed “at least 27 guns, including a machine gun, submachine guns and sawed-off
      shotguns” that it used to “terrorize and intimidate peaceful citizens as well as rival gangs.”

United States v. Palmer, 902 F. Supp. 2d at 4–5 (D.D.C. 2012) (internal citations omitted). In

1989, a jury found Palmer guilty on twelve counts, the most significant of which was running a

Continuing Criminal Enterprise (“CCE”) “that involved at least 1500 grams of cocaine base




                                                    1
        Case 1:89-cr-00036-RCL Document 503 Filed 07/02/20 Page 2 of 12




between January 1987 and January 12, 1989 in violation of 21 U.S.C. § 848(b).” United States v.

Harris, 959 F.2d at 249; see also Palmer, 902 F. Supp. 2d 1 at 5.

       The Presentence Investigation Report (“PSR”) estimated that Palmer’s enterprise

distributed more than 150 kilograms—or 150,000 grams—of crack cocaine. Opp’n 35, ECF No.

492. At Palmer’s sentencing, the trial judge noted that Palmer’s enterprise distributed an

“estimated 100 and 200 kilos of crack into the city,” for which they earned a total of “perhaps as

much as 5 to $10 million.” Palmer, 902 F. Supp. 2d at 4–5. Based on the verdict and evidence,

the court imposed a mandatory life sentence without the possibility of parole for the CCE

conviction, plus an additional 20 years for the other convictions. Id. at 5–6. The D.C. Circuit

affirmed all twelve of Palmer’s convictions on direct appeal. Harris, 959 F.2d at 252–57.

       Palmer has spent over a decade filing various collateral attacks, often pro se. See Palmer,

902 F. Supp. 2d at 6–8. In 2012, this Court consolidated the claims and vacated five of Palmer’s

previous convictions due to intervening changes in the law on merger. See Palmer, 854 F.3d at

42; Palmer, 902 F. Supp. 2d at 12–19. In January 2015, this Court issued an Amended Judgment

reflecting the vacated convictions but leaving Palmer’s CCE conviction and life sentence without

the possibility of parole unchanged. See Palmer, 854 F.3d at 43-44.

       On January 31, 2019, Palmer filed a pro se motion seeking a sentence reduction pursuant

to § 404 of the First Step Act. Mot. for Reduced Sentence, ECF. No. 475. On July 6, 2019, with

the assistance of counsel, Palmer filed a supplemental motion. Suppl. Mot. for Reduced

Sentence, ECF. No. 483. In both motions, Palmer asks this Court to reduce his sentence to time

served and order his release. Mot. for Reduced Sentence 8, ECF. No. 475; Suppl. Mot. for

Reduced Sentence 24, ECF. No. 480. On December 19, 2019, the government filed its opposition




                                                 2
         Case 1:89-cr-00036-RCL Document 503 Filed 07/02/20 Page 3 of 12




to Palmer’s motion. Opp’n, ECF No. 492. Palmer, through counsel, filed a reply on January 13,

2020. Reply, ECF No. 494.

       According to the Bureau of Prisons, Palmer has thus far served approximately thirty-one

years. Opp’n 36, ECF No. 492. Because Palmer has completed serving his other sentences,

Palmer’s First Step Act motions only concern the life sentence for his CCE conviction.

II.    LEGAL STANDARD

       Congress enacted the Fair Sentencing Act in 2010. 124 Stat. 2372. The Act reduced the

statutory penalties for cocaine base offenses in order to alleviate sentencing disparities between

crack and powder cocaine offenders. See United States v. Peters, 843 F.3d 572, 575 (4th Cir.

2016). Section 2 of the Act increased the threshold drug amounts required to trigger mandatory

minimum sentences for crack cocaine offenses. 124 Stat. 2372 § 2. Before the Act, a CCE

conviction involving 1.5 kilograms of crack cocaine triggered a mandatory life sentence. See

Harris, 959 F.2d at 252. After the Act, the threshold quantity to trigger a mandatory life sentence

increased to 8.4 kilograms of crack cocaine. 124 Stat. 2372 § 2.

       Eight years later, Congress enacted the First Step Act. 132 Stat. 5194. Section 404 of the

Act gives retroactive effect to sections 2 and 3 of the Fair Sentencing Act, and grants courts the

discretion to reduce an eligible defendant’s sentence. Id. § 404. Eligibility under the First Step

Act is governed by § 404(a), which defines which offenses are covered. Id. § 404(a). A “covered

offense” is “a violation of a Federal criminal statute, the statutory penalties for which were

modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . , that was committed before

August 3, 2010.” Id. The following subsection authorizes a court to “impose a reduced sentence

as if sections 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the

covered offense was committed.” Id. § 404(b). Finally, § 404(c) imposes limitations and imparts



                                                  3
           Case 1:89-cr-00036-RCL Document 503 Filed 07/02/20 Page 4 of 12




discretion on the court: “Nothing in this section shall be construed to require a court to reduce

any sentence pursuant to this section.” Id. § 404(c).

III.      DISCUSSION

       A. Palmer Is Not Eligible for Resentencing Under the First Step Act.

          Palmer contends that this Court should exercise its discretion to reduce his sentence

under § 404 of the First Step Act because (1) his CCE conviction involving crack cocaine is a

covered offense, (2) the offense was committed prior to August 3, 2010, and (3) the statutory

penalty for the conviction was modified by the Fair Sentencing Act. See Mot. for Reduced

Sentence 1, ECF No. 475. A jury convicted Palmer of CCE involving at least 1.5 kilograms of

crack cocaine between 1987 and 1989. Palmer, 902 F. Supp. 2d at 5. Palmer received a then-

mandatory life sentence. Harris, 959 F.2d at 253. The threshold to trigger such a sentence has

since increased from 1.5 to at least 8.4 kilograms. 124 Stat. 2372 § 2. Trial evidence established

that Palmer’s organization sold an “estimated 100 and 200 kilo[gram]s of crack,” Palmer, 854

F.3d at 50 (quoting Palmer, 902 F. Supp. 2d at 4), even though Palmer still disputes that that he

may be held responsible even for 1.5 kilograms. Mot. for Reduced Sentence 6–7, ECF No. 475.

The sentencing court accepted the government’s evidence and PSR remarking that “[i]n the 25

years . . . that I have been on the bench, I have seldom, if ever, seen a case in which the evidence

was as overwhelming as it was in this case . . . and particularly [as to] the guilt of Mr. Palmer.”

Palmer, 902 F. Supp. 2d at 5.

          Does § 404 apply to high-quantity defendants such as Palmer? This Court considered the

same question in United States v. Wells, CR 01-253-RCL-3 (D.D.C. Mar. 5, 2020), and held that

Congress did not intend for such high-quantity offenders to be eligible for relief under § 404.




                                                   4
        Case 1:89-cr-00036-RCL Document 503 Filed 07/02/20 Page 5 of 12




This Court continues to follow the reasoning articulated in Wells, and accordingly reproduces

much of the opinion’s language below.

       Federal courts are divided between competing interpretations of § 404(a) of the First Step

Act. Which controls a defendant’s eligibility: the drug quantity associated with the statute of

conviction, or the actual quantity the defendant is held responsible for at sentencing? The

dilemma has been well-illustrated by a hypothetical:

    A defendant charged in an indictment under Section 841(b)(1)(A)(iii) is convicted by a
    jury of a crack cocaine offense and sentenced before the Fair Sentencing Act. The jury
    checked a box on the verdict form indicating the defendant was responsible for 50 grams
    or more of crack cocaine, the highest quantity they were asked to consider. The
    defendant’s presentence report, however, determined that the total amount of crack
    cocaine attributable to the defendant was 300 hundred [sic] grams. The defendant did not
    object to that quantity during sentencing. According to the government, the defendant in
    this hypothetical is not eligible for relief under the First Step Act because the uncontested
    amount found in the hypothetical presentence report, 300 grams, is enough to trigger the
    statutory penalty range under Section 841(b)(1)(A)(iii) even after the Fair Sentencing
    Act. The defense, however, would say this defendant is eligible because the Court may
    only look at to [sic] quantity as charged and found by the jury, and 50 grams of crack
    cocaine no longer triggers Section 841(b)(1)(A)(iii)’s penalty ranges after the Fair
    Sentencing Act.

United States v. Boulding, 379 F. Supp. 3d 646, 652 (W.D. Mich. 2019), aff’d in relevant part,

Nos. 19-1590/1706, 2020 WL 2832110 (6th Cir. June 1, 2020).

       Most courts to consider the issue have agreed with Palmer’s “statute of conviction”

interpretation. See United States v. Johnson, No. 19-874, 2020 WL 3023063 (2d Cir. June 5,

2020); United States v. Boulding, No. 1706, 2020 WL 2832110 (6th Cir. June 1, 2020); United

States v. Smith, 954 F.3d 446 (1st Cir. 2020); United States v. Shaw, 957 F.3d 734 (7th Cir.

2020); United States v. Wirsing, 943 F.3d 175 (4th Cir. 2019); United States v. Jackson, 945 F.3d

315 (5th Cir. 2019); United States v. McDonald, 944 F.3d 769 (8th Cir. 2019); United States v.

White, 413 F. Supp. 3d 15, 36 (D.D.C. 2019). But see United States v. Brown, 803 F. App’x 322,

324 (11th Cir. 2020); United States v. Blocker, 378 F. Supp. 3d 1125, 1129–32 (N.D. Fla. 2019);

                                                 5
        Case 1:89-cr-00036-RCL Document 503 Filed 07/02/20 Page 6 of 12




United States v. Banuelos, 2019 WL 2191788, at *2–3 (D.N.M. May 21, 2019). Many frame it as

the straightforward reading of the plain language. See Boulding, 379 F. Supp. 3d at 652 (“Under

the plain language of the Act, whether an offense is a ‘covered offense’ is determined by

examining the statute that the defendant violated. If that statute is one for which the statutory

penalties were modified by section 2 or 3 of the Fair Sentencing Act, it is a ‘covered offense.’”)

(citing United States v. Davis, 423 F. Supp. 3d 13, 16 (W.D.N.Y. 2019)); see also Wirsing, 943

F.3d at 186.

       The majority position invites strange outcomes. Section 2 of the Fair Sentencing Act left

intact mandatory minimums for defendants responsible for 280 grams or more of crack cocaine.

Before the Act, defendants responsible for such quantities were sentenced under a 10-year

mandatory minimum regime. After the Act, defendants responsible for such quantities were

sentenced under the same 10-year mandatory minimum regime. In other words, § 2 of the Fair

Sentencing Act had no effect on the sentencing exposure for high-quantity defendants. The Act

had set out to modify lower-bound cocaine base penalties, not to invite courts to reduce the

sentences of any pre-Act offender.

       Does the plain language of the § 404(a) really entitle high-quantity defendants to another

bite at the apple? The textual dispute mostly turns on how best to diagram a key sentence: “[T]he

term ‘covered offense’ means a violation of a Federal criminal statute, the statutory penalties for

which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 . . . , that was

committed before August 3, 2010.” 132 Stat. 5194 § 404(a). Are the “statutory penalties” in the

second clause referring to those associated with “a Federal criminal statute,” or with a “violation

of a Federal criminal statute”? In the case of the former, actual conduct is irrelevant and the

second clause is clarifying § 404(a)’s sole reliance on the criminal statute’s language. But under



                                                  6
         Case 1:89-cr-00036-RCL Document 503 Filed 07/02/20 Page 7 of 12




the latter interpretation the “statutory penalties” are those associated with the violation itself,

focusing more on the breach than the rule.

        One grammatical clue is the use of the prepositional phrase “for which,” as opposed to

“of which.” The penalty, after all, is for the violation, but it is of the statute. Saying “the penalty

for the statute is ten years” is a lazy (and imprecise) way of saying “the penalty for violating the

statute is ten years.” Better yet, one could say “the statute’s penalty is ten years,” which itself is a

better-sounding arrangement of “the penalty of the statute is ten years.” The Court can imagine

identical sentence structures that might add color to the more abstract language of the Act. Sports

provide useful illustrations: “A pop fly is the hitting of a baseball, the arc of which is sharply

skyward within the ballpark, during an at bat.” Here, “the arc of which” clearly modifies

“baseball.” On the other hand: “A strike is the knocking down of all ten pins, the reward for

which is ten points, plus a bonus in the next round.” Here, “the reward for which” clearly

modifies the knocking down of the pins, not the pins themselves. If § 404 had read “a violation

of a Federal criminal statute, the statutory penalties of which were modified by section 2 or 3 of

the Fair Sentencing Act,” the clumsy phrasing would have been redeemed by clarity of reference.

The choice of “for which,” however, suggests that the First Step Act conditions eligibility on the

penalties for the actual violations.

        Another textual clue is the inclusion of the word “statutory” in “the statutory penalties for

which.” If the penalties are drawn from “a Federal criminal statute,” clarifying those penalties as

“statutory” seems wholly redundant. Courts that addressed this issue found “The use of the term

‘statutory’ simply indicates that the penalties modified must be the penalties prescribed by

statute, as opposed to a change in the Sentencing Guidelines, for example.” United States v.

Martin, No. 03-CR-795, 2019 WL 2571148, at *3 (E.D.N.Y. June 20, 2019). But of what



                                                   7
         Case 1:89-cr-00036-RCL Document 503 Filed 07/02/20 Page 8 of 12




relevance are the Guidelines in this context? The penalties referred to are only those that “were

modified by section 2 or 3 of the Fair Sentencing Act of 2010.” 132 Stat. 5194 § 404(a). Those

sections modify statutes; neither refers to or alters the Guidelines. “The Guidelines penalties for

which were modified by section 2 or 3 of the Fair Sentencing Act of 2010” would make no

sense. Here, the phrase “statutory penalties” either relates back to a “violation” or else is purely

redundant, but it does not distinguish the already-inapplicable Guidelines.

        A rebuttal interpretation posits that even if the second clause modifies “violation” instead

of “Federal criminal statute,” that “violation” may simply refer to the breach of the statute rather

than the defendant’s specific conduct. See United States v. Askins, No. CR-02-00645-001, 2019

WL 3800227, at *5 (D. Ariz. Aug. 6, 2019). The counterargument centers around the Supreme

Court’s language in Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 489 (1985) (“[T]he term

‘violation’ does not imply a criminal conviction. It refers only to a failure to adhere to legal

requirements.”) (internal citation omitted). Criminal conduct infers a violation even if nothing is

ever discovered or charged—does specifying the violation is “of a Federal criminal statute”

cabin the nature of the violation to the terms of the indictment? This Court is not persuaded it

does.

        There is some question as to the constitutionality of the minority approach. Palmer argues

that he is entitled to a reduced sentence under the First Step Act because to deny such relief

would violate the principle for which the landmark Supreme Court decisions in Apprendi v. New

Jersey, 530 U.S. 466 (2000), and Alleyne v. United States, 570 U.S. 99 (2013) stand, namely,

“any fact that increases the statutory mandatory minimum sentence is an element of the crime

that must be submitted to the jury and found beyond a reasonable doubt.” See Suppl. Mot. for

Reduced Sentence 11, ECF. No. 480. Yet, Palmer’s indictment specified that he was responsible



                                                  8
         Case 1:89-cr-00036-RCL Document 503 Filed 07/02/20 Page 9 of 12




for at least 1,500 grams of crack cocaine, which the jury unanimously found. Palmer, 902 F.

Supp. 2d at 5, aff’d 854 F.3d 39. What’s more, § 404 can only reduce a defendant’s sentence,

whereas Apprendi and Alleyne concern only sentence increases. Finally, § 404 relief is

discretionary, while Apprendi and Alleyne cover constitutional entitlements. See White, 413 F.

Supp. 3d at 33.

       The PSR conservatively estimated that Palmer’s operation distributed at least 150

kilograms of crack cocaine. The trial judge noted at sentencing that “[Palmer’s] organization

‘created havoc and misery in their path’ for several years, selling an ‘estimated 100 and 200 kilos

of crack’. . . for which they earned a total of ‘perhaps as much as 5 to $10 million.’” Palmer, 854

F.3d at 50 (quoting Palmer, 902 F. Supp. 2d at 4). Even the lower estimate of 100 kilograms is

nearly 12 times the new threshold quantity of 8.4 kilograms to trigger a life sentence under the

Fair Sentencing Act. This Court’s instinct is that Congress meant what it said, and that it did not

intend to sweep in defendants who were still above the increased mandatory minimum quantity

threshold.

   B. Even If Palmer Were Eligible for Resentencing, This Court Would Not Reduce His
      Sentence.
       Despite the Court’s suspicions of the popular interpretation of § 404(a), it need not

incorporate the issue into its holding. Section 404(c) imparts substantial discretion to the district

court: “Nothing in this section shall be construed to require a court to reduce any sentence

pursuant to this section.” § 404(c), 132 Stat. at 5222. Section 404 does not provide a

“freestanding remedy to retroactively reduce sentences,” Mot. for Reduced Sentence 5, ECF. No.

475, nor does it create a “plenary” resentencing proceeding requiring a hearing. Suppl. Mot. for

Reduced Sentence 1, ECF. No. 480. See, e.g., White, 413 F. Supp. 3d at 38–39 (“[C]ontrary to

the defendants’ assertions, this means that the defendants are entitled to adjustments in their


                                                  9
        Case 1:89-cr-00036-RCL Document 503 Filed 07/02/20 Page 10 of 12




otherwise final sentences only as expressly authorized in Section 404, and are not entitled to a

plenary resentencing hearing, at which the defendants are present.”). “That [a defendant] is

eligible for resentencing does not mean he is entitled to it.” United States v. Jackson, 945 F.3d

315, 321 (5th Cir. 2019) (quoting United States v. Beamus, 943 F.3d 789, 792 (6th Cir. 2019));

see also United States v. Sellers, 776 F. App’x 143 (4th Cir. 2019); United States v. Anderson,

795 F. App’x 798 (11th Cir. 2020).

       Even if Palmer were eligible under the First Step Act—via the rule of lenity or on the

merits—the Court would not in its discretion grant his motion for a reduced sentence. Palmer is

not the type of offender contemplated by either the Fair Sentencing Act or the First Step Act. The

Fair Sentencing Act sought to reduce sentencing disparities between crack and powder cocaine

defendants by reforming the sentencing regimes applicable to crack cocaine defendants. Section

404 of the First Step Act merely authorized the retroactive application of the Fair Sentencing

Act. Palmer faces no disparity between the mandatory minimum he was sentenced under and the

one he would have faced “if sections 2 and 3 of the Fair Sentencing Act . . . were in effect at the

time.” 132 Stat. 5194 § 404(b).

       Additionally, this Court does not agree with Palmer that a reduction is “warranted” under

18 U.S.C. § 3553. Reply 4–5, ECF No. 494. Section 3553 lays out factors to be considered in

imposing a sentence, which is precisely what the Court declines to do here. Even if this Court

were to consider the § 3553 factors, Palmer’s sentence remains appropriate based on (1) “the

nature and circumstances of the offense and the history and characteristics of the defendant” and

(2) “the need for the sentence imposed—to reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the offense[.]” 18 U.S.C. §§ 3553(a)(1)-

(2). As the trial judge observed at sentencing, “[i]n addition to supplying ‘thousands of men,



                                                 10
        Case 1:89-cr-00036-RCL Document 503 Filed 07/02/20 Page 11 of 12




women and children with crack,’ the organization possessed ‘at least 27 guns, including a

machine gun, submachine guns and sawed-off shotguns’ that it used to ‘terrorize and intimidate

peaceful citizens as well as rival gangs.’” Palmer, 902 F. Supp. 2d at 4–5 (internal citations

omitted) (quoting Sentencing Tr. at 2). Moreover, while incarcerated, Palmer has received

sanctions for disciplinary infractions more than twenty times, with half of the incidents involving

violence or a dangerous weapon. See Opp’n Ex. 1, ECF No. 492. Also, because a court is

permitted to base its sentence “on any ground supported in the record,” United States v. Miller,

890 F.3d 317, 328 (D.C. Cir. 2018) (quoting United States v. Taylor, 627 F.3d 674, 676 (7th Cir.

2010)), this Court considers Palmer’s responsibility for significant quantities of crack cocaine, as

supported by the record, to be a persuasive factor establishing the seriousness of the offense.

       The Court has carefully considered the impressive supportive letters the Court has

received from Palmer’s family members and friends. But the Court must also consider the impact

of Palmer’s criminal activities on the families of the thousands of men, women, and children that

Judge Greene spoke about at Palmer’s original sentencing. While this Court acknowledges the

severity of Palmer’s sentence, this Court also recognizes the severity of Palmer’s crimes.

Accordingly, the Court finds that a sentence reduction is not warranted, either in whole or in

part, based upon the factual circumstances peculiar to Palmer’s case, and that it would have

imposed the same sentence even if he were subject to a higher threshold quantity at the time of

sentencing.




                                                 11
      Case 1:89-cr-00036-RCL Document 503 Filed 07/02/20 Page 12 of 12



   C. CONCLUSION


       The Court is unconvinced that Palmer is eligible for a reduced sentence under § 404 of

the First Step Act. Even assuming without deciding that Palmer is in fact eligible, the Court

would not reduce Palmer's sentence. His motion is accordingly DENIED.

       It is SO ORDERED.



SIGNED this   t, ~   ay of July, 2020.


                                                               Royce C. Lamberth
                                                            United States District Judge




                                               12
